TRANSFER AGENT AGREEMENT SCHEDULE A CURRENT LIST OF FUNDS First Investors Equity Funds First Investors Total Return Fund First Investors Equity Income Fund First Investors Growth & Income Fund First Investors Select Growth Fund First Investors Opportunity Fund First Investors Special Situations Fund First Investors Global Fund First Investors International Fund First Investors Income Funds First Investors Cash Management Fund First Investors Government Fund First Investors Investment Grade Fund First Investors Fund For Income First Investors International Opportunities Bond Fund First Investors Tax Exempt Funds First Investors Tax Exempt Income Fund First Investors Tax Exempt Opportunity Fund First Investors California Tax Exempt Fund First Investors Connecticut Tax Exempt Fund First Investors Massachusetts Tax Exempt Fund First Investors Michigan Tax Exempt Fund First Investors Minnesota Tax Exempt Fund First Investors New Jersey Tax Exempt Fund First Investors New York Tax Exempt Fund First Investors North Carolina Tax Exempt Fund First Investors Ohio Tax Exempt Fund First Investors Oregon Tax Exempt Fund First Investors Pennsylvania Tax Exempt Fund First Investors Virginia Tax Exempt Fund -1- First Investors Life Series Funds First Investors Cash Management Fund First Investors Equity Income Fund First Investors Government Fund First Investors Growth & Income Fund First Investors Fund For Income First Investors International Fund First Investors International Opportunities Bond Fund First Investors Investment Grade Fund First Investors Opportunity Fund First Investors Select Growth Fund First Investors Special Situations Fund First Investors Target Maturity 2015 Fund First Investors Total Return Fund Dated:January 31, 2008[Schedule updated: December 17, 2012] -2-
